Dear Senator Merrell:
This opinion is in response to your question asking:
         Does Section 57.010, RSMo 1986, require that a person who runs for sheriff must have been a registered voter of said county for one whole year before filing for that office?
Section 57.010, RSMo 1986, provides as follows:
 57.010. Election — qualifications — certificate of election. — At the general election to be held in 1948, and at each general election held every four years thereafter, the voters in every county in this state shall elect some suitable person sheriff. No person shall be eligible for the office of sheriff who has been convicted of a felony. Such person shall be a resident taxpayer and elector of said county, shall have resided in said county for more than one whole year next before filing for said office and shall be a person capable of efficient law enforcement.
When any person shall be elected sheriff, he shall enter upon the discharge of the duties of his office on the first day of January next succeeding his election.
(Emphasis added.)
The primary rule of statutory construction is to ascertain the intent of the lawmakers from the language used, to give effect to that intent if possible, and to consider words used in the statute in their plain and ordinary meaning. Metro AutoAuction v. Director of Revenue, 707 S.W.2d 397 (Mo. banc 1986). The statute sets forth five requirements which a person must meet in order to be eligible for the office of sheriff:
         (1) The person shall not have been convicted of a felony.
         (2) The person must be a resident taxpayer of the county for which he is elected sheriff.
         (3) The person must be an elector of the county for which he is elected sheriff.
         (4) The person must have resided in the county for which he is elected sheriff for more than one whole year next before filing for said office.
         (5) The person must be capable of efficient law enforcement.
The one-year requirement applies only to residency and does not apply to being an elector. In other words, a person who is otherwise eligible under Section 57.010 may file for sheriff even if he has not been an elector for one year prior to the filing as long as he has been a resident1 of the county in which he files for one year prior to the filing.
CONCLUSION
It is the opinion of this office that in order for a person to be eligible for the office of sheriff under Section 57.010, RSMo 1986, such person need not have been a registered voter of that county for one whole year before filing for that office.
Very truly yours,
                                  WILLIAM L. WEBSTER Attorney General
1 The issue of residence is one of fact. Residence is largely a matter of intention, to be determined not only from the utterances of the person whose residence is in issue but also from his acts and in the light of all the facts and circumstances of the case. State ex rel. King v. Walsh,484 S.W.2d 641 (Mo. banc 1972). Being registered to vote in said county is evidence of residency there but is not conclusive.See In Re Marriage of Bradford, 557 S.W.2d 720 (Mo.App. 1977); and In Re Ozias' Estate, 29 S.W.2d 240 (Mo.App. 1930).See also State ex rel. King v. Walsh, supra.